Exhibit 10(d)

[WENDY’S INTERNATIONAL, INC. LOGO]

 

July 16, 2006    Amended letter #3

Dave Near

[Address]

Dear Dave,

This letter extends our offer to join Wendy’s International, Inc. as Chief
Operations Officer Wendy’s with responsibility for Operations and Operations
Administration & Strategic Planning both domestically and internationally,
reporting to Kerrii Anderson, interim CEO and President Wendy’s International
Inc. Your annual salary will be $500,000 (paid bi-weekly at $19,231) with an
effective date of hire May 1, 2006.

The following outlines additional components of our offer:

 

  •   Participation in the Executive Annual Performance Plan. Based on the
attainment of pre-established financial goals, target payouts for the full year
would be $375,000. Prorated target bonus for 2006 is 67% of the $375,000 annual
bonus ($251,250) based on achievement of EBIT. For 2006 a minimum bonus of
$125,625 will be provided based upon the achievement of other objectives
discussed with Kerrii Anderson.

 

  •   A sign-on bonus of $100,000 as approved by the Compensation Committee.

 

  •   Subject to approval by the Compensation Committee of the Board of
Directors at the next scheduled meeting, participation in the Management Stock
Incentive Plan with an initial grant value of $625,000, based upon a start date
of May 1, 2006. Vesting of 25% per year, fully vested after 4 years.

 

  •   Participation of Wendy’s comprehensive benefits programs, including
deferred compensation, medical, dental and vision insurance, health savings
accounts, life insurance, travel accident insurance, short and long term
disability benefits, Executive LTD and our retirement plans (including a
Supplement Executive Retirement Plan) upon meeting all eligibility requirements.
I have enclosed materials for your review.

 

67



--------------------------------------------------------------------------------

Page Two

 

  •   The vacation schedule provides 4 weeks of vacation during the first four
years of employment. Vacation is provided on a fiscal year basis.

 

  •   Use of the company owned vehicle or allowance of $13,200 per year (paid
1100/mo).

 

  •   Subject to the approval of the Executive Committee of the Board of
Directors, a Key Executive Agreement will be extended to you. A draft of the
agreement is enclosed.

 

  •   An initial start bonus of $15,000 to be payable with your first pay as an
employee.

 

  •   At the discretion of the company, any form of compensation, executive
perquisites and other company benefits may be modified at any time.

Dave, we are extremely excited about the possibility of you joining Wendy’s
management team. I look forward to your acceptance as soon as possible. Should
you have any questions, please feel free to contact me at (614) 764-3260.

Sincerely,

 

 

Wendy’s International, Inc.

/s/ Jeff Cava

Jeff Cava

Executive Vice President, Human Resources

Please acknowledge your acceptance of this offer by signing below and returning.

 

/s/ Dave Near      7-17-2006 Signature      Date

 

68